                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

John Abney,                         )                    Civil Action No. 1:19-cv-02751-JMC
              Plaintiff,            )
                                    )
      v.                            )
                                    )                        ORDER AND OPINION
Commissioner of Social Security     )
Administration,                     )
                                    )
              Defendant.            )
                                    )
____________________________________)

       The matter before the court is review of Plaintiff John Abney (“Abney”) Motion for Leave

to Proceed in forma pauperis (ECF No. 3). Abney is a retiree and has commenced this action

pursuant to 42 U.S.C. § 405(g) requesting review of the Commissioner of Social Security’s

decision denying his application for disability benefits. The Magistrate Judge, after reviewing

Abney’s submissions, recommended that the court deny Abney’s Motion. (ECF No. 5.) For the

reasons stated herein, the court ACCEPTS the Magistrate Judge’s Report and Recommendation

(“Report”) (ECF No. 5) and DENIES Abney’s Motion to Proceed in forma pauperis (ECF No. 3).

                  I.      FACTUAL AND PROCEDURAL BACKGROUND

          The Report sets forth the relevant facts and legal standards, which the court incorporates

herein without full recitation. As brief background, Abney filed an Application to Proceed in

District Court without Prepaying Fees or Costs (Form AO-240). (ECF No. 3.) Abney then filed

a Motion for Leave to Proceed in forma pauperis. (ECF No. 3.) In his Motion and on his

application, Abney claimed an income of $6,025.30 per month, $2000 in checking and savings

accounts, ownership of three automobiles, and a house. (Id. at 1-2.) Abney also lists debts totaling

in excess of $16,000.00. (Id. at 2.)



                                                 1
                               II.    STANDARD OF REVIEW

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge

makes only a recommendation to this court, which has no presumptive weight. The responsibility

to make a final determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-

71 (1976). The court is charged with making a de novo determination of those portions of the

Report to which specific objections are made. Diamond v. Colonial Life and Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005). In the absence of specific objections to the Magistrate Judge’s

Report, this court is not required to provide an explanation for adopting the recommendation. See

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72 advisory committee’s note). Furthermore, failure to file specific written objections to the

Report results in a party’s waiver of the right to appeal from the judgment of the District Court

based upon such recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).

Thus, the court may accept, reject, modify, in whole or in part, the Magistrate Judge’s

recommendation or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                      III.   DISCUSSION

       The parties were advised of their right to file specific objections to the Report within

fourteen (14) days of the date of service. (ECF No. 5 at 6.) Objections to the Report were due

October 11, 2019. If a party was served by mail or otherwise if allowed under Fed. R. Civ. P. 6,



                                                 2
objections were due October 14, 2019. Neither party filed objections to the Report. In the absence

of objections to the Magistrate Judge’s Report, this court is not required to provide an explanation

for adopting the recommendation. Nonetheless, a litigant is not required to show that he is

completely destitute in order to qualify as an indigent within the meaning of 28 U.S.C. § 1915(a).

Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 337–44 (1948). However, the “privilege

to proceed without posting security for costs and fees is reserved to the many truly impoverished

litigants who . . . would remain without legal remedy if such privilege were not afforded to them.”

Brewster v. North Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972). Here, the court agrees

with the Report and finds that, based on Abney’s current financial situation, the $400 filing fee

would not unduly burden him.

                                     IV.     CONCLUSION

       After a thorough review of the Report, the court finds the Report provides an accurate

summary of the facts and law and does not contain clear error. Therefore, the court ACCEPTS

the Magistrate Judge’s Report (ECF No. 5) and DENIES Abney’s application to proceed in forma

pauperis (ECF No. 3).

               IT IS SO ORDERED.




                                                               United States District Judge
February 12, 2020
Columbia, South Carolina




                                                 3
